                    Case 19-32037-sgj11 Doc 61 Filed 07/17/19                                    Entered 07/17/19 18:03:48                            Page 1 of 3


 Fill in this information to identify the case:
 Debtor name FC Background, LLC d/b/a FC Construction Services
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS                                                                                  Check if this is an

 Case number (if known):                19-32037-sgj-11                                                                                               amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 eScreen, Inc.                                                   Trade debt                                                                                             $280,116.12
 Attn:Tucker Hogue
 8140 Ward Parkway
 Kansas City, MO
 64114
 OnDeck Capital                                                                         Unliquidated                                                                    $191,536.36
 Attn: Director of                                                                      Disputed
 Operations
 901 N. Stuart St.,
 #700
 Arlington, VA 22203
 Venture Research                                                Trade debt                                                                                             $188,511.10
 Inc.
 Attn: John Baker
 3001 Summit Ave.,
 #100
 Plano, TX 75074
 IBM Credit                                                      Equipment          Unliquidated                    $301,816.00               $144,000.00               $157,816.00
 7100 Highland                                                   described in       Disputed
 Pkwy.                                                           applicable loan or
 Smyrna, GA 30082                                                lease agreements.
 Nexscreen LLC                                                   Trade debt                                                                                             $148,530.66
 P.O Box 17205
 Denver, CO
 80217-0205
 Influx Capital LLC                                                                     Unliquidated                                                                    $147,873.50
 32 Court St., #205                                                                     Disputed
 Brooklyn, NY 11201
 DWA Logistics, LLC                                              Trade debt                                                                                             $129,873.35
 509 Winged Foot
 Lane
 Garland, TX 75044
 Technology Finance                                              Equipment                                          $144,625.00                 $36,000.00              $108,625.00
 7077 E. Marily Rd.,                                             described in
 Bldg 3, #125                                                    applicable loan or
 Scottsdale, AZ                                                  lease agreements.
 85254


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 19-32037-sgj11 Doc 61 Filed 07/17/19                                    Entered 07/17/19 18:03:48                            Page 2 of 3


 Debtor    FC Background, LLC d/b/a FC Construction Services                                                  Case number (if known)         19-32037-sgj-11
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 GTR Source, LLC                                                                        Unliquidated                                                                    $106,788.00
 Email:                                                                                 Disputed
 funding@gtrsourcell
 c.com
 United Healthcare                                               Trade debt                                                                                             $100,400.29
 Insurance Company
 Dept CH 10151
 Palatine, IL
 60055-0151
 Hitachi Capital                                                 Equipment          Unliquidated                    $137,633.00                 $40,000.00                $97,633.00
 America                                                         described in       Disputed
 7808 Creekridge                                                 applicable loan or
 Cir., #250                                                      lease agreements.
 Minneapolis, MN
 55439
 Alvarado Mfg. Co.,                                                                                                                                                       $82,961.16
 Inc.
 Attn: N. Simon
 12660 Colony St.
 Chino, CA 91710
 Bryn Mawr                                                       Trade debt                                                                                               $81,502.00
 620 W. Germantown
 Pike, #310
 Plymouth Meeting,
 PA 19462
 Technology Finance                                              Equipment                                          $105,228.00                 $36,000.00                $69,228.00
 7077 E. Marily Rd.,                                             described in
 Bldg 3, #125                                                    applicable loan or
 Scottsdale, AZ                                                  lease agreements.
 85254
 Office Team                                                     Trade debt                                                                                               $65,558.21
 12400 Collections
 Center Drive
 Chicago, IL 60693
 Technology Finance                                              Equipment                                           $95,400.00                 $36,000.00                $59,400.00
 7077 E. Marily Rd.,                                             described in
 Bldg 3, #125                                                    applicable loan or
 Scottsdale, AZ                                                  lease agreements.
 85254
 Schneider National                                              Trade debt                                                                                               $57,947.48
 Inc.
 PO Box 841831
 Dallas, TX
 75284-1831
 Deluxe Branded                                                  Trade debt                                                                                               $55,650.00
 Marketing
 PO Box 645633
 Cincinnati, OH
 45264-5633




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 19-32037-sgj11 Doc 61 Filed 07/17/19                                    Entered 07/17/19 18:03:48                            Page 3 of 3


 Debtor    FC Background, LLC d/b/a FC Construction Services                                                  Case number (if known)         19-32037-sgj-11
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Technology Finance                                              Equipment                                           $84,208.00                 $36,000.00                $48,208.00
 7077 E. Marily Rd.,                                             described in
 Bldg 3, #125                                                    applicable loan or
 Scottsdale, AZ                                                  lease agreements.
 85254
 Verizon Wireless                                                Utilities                                                                                                $37,691.10
 PO Box 660108
 Dallas, TX
 75266-0108




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
